DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 23 November, 2022. Claims 3-11, 13-15, 18, 19, and 24 are pending in the instant application. Claim 24 stands withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 3-11, 13-15, 18, and 19 are currently under examination.

37 C.F.R. § 1.84
The drawings filed 23 November, 2022, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 1-19 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicants’ amendment.


35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
The previous rejection of claims 1, 2, 9, 12, 16, 17, and 19 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement, is hereby withdrawn in response to Applicants’ amendment.

Scope of Enablement
The previous rejection of claims 1, 2, 9, 12, 16, 17, and 19 under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims, is hereby withdrawn in response to Applicants’ amendment.

Allowable Subject Matter
Claims 3-11, 13-15, 18, and 19 appear to be free of the prior art of record and are allowable.

Claim Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in M.P.E.P. § 821.04(b), claim 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 C.F.R. § 1.104. Because all claims previously withdrawn from consideration under 37 C.F.R. § 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 December, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 U.S.P.Q. 129, 131-32 (C.C.P.A. 1971). See also M.P.E.P. § 804.01.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement
Claim 24 is rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 24 is directed toward a method of preventing and/or treating a hantavirus infection comprising administering to a subject in need thereof, a composition comprising a stabilized hantavirus spike protein, in an amount effective to inhibit hantavirus infection of susceptible cells. These spike proteins have been modified to incorporate mutations (e.g., G838C, T839C, H953C, or H953F) that introduce stabilizing disulfide bonds into the Gc homodimer.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).
	The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses the treatment of a large genus of genotypically and phenotypically distinct viruses (Krüger et al., 2011; summarized in Table 1, p. 686). Viruses in the HFRS/Europe category include Dobrava-Belgrade (DOBV-Aa, -Af, and -Ap), Saaremaa (SAAV), Puumala (PUUV), and Tula (TULV). Hantaan (HTNV), Seoul (SEOV), and Thailand (THAIV) comprise the HFRS/Asia group. The HFRS/Africa group comprises Sangassou (SANGV) or related viruses. The largest group, HCPV/Americas includes inter alia ANDES (ANDV), Oran (ORNV), Barmejo (BMJV), Rio Mamore (RIOMV), Choclo (CHOV), Laguna Negra (LNV), Castelo dos Sonhos (CASV), Bayou (BAYV), Black Creek Canal (BCCV), Sin Nombre (SNV), and New York (NYV).
2)	The disclosure fails to provide adequate guidance pertaining to the correlates of human protection. As Liu et al. (2020) and Saavedra et al. (2021) note, the correlates of human protection from hantavirus infection and the mechanistic basis for hantavirus-induced disease are largely unknown. The nature (cell-mediated, humoral, or both) of the immune response, specificity, magnitude, and duration required to obtain a protective or therapeutic outcome remain to be elucidated.
3)	The disclosure fails to provide adequate guidance pertaining to the quasispecies nature of the hantaviruses and the ability of any given vaccine to protect against genotypically/phenotypically distinct isolates. Hantaviruses mutate rapidly, even within the same host, producing a genotypically complex population. These viruses display different tropisms and pathologies. For example, in Asia, Hantan virus (HTNV) and Seoul virus (SEOV) target the kidney and cause hemorrhagic fever with renal syndrome (HFRS). In Europe, Puumala virus (PUUV) and Dobrava-Belgrade virus (DOBV) typically causes nephropathia epidemica (NE). Finally, in North America, Andes virus (ANDV) and Sin Nombre virus (SNV) infection involves the lungs and leads to hantavirus pulmonary syndrome (HPS) or hantavirus cardiopulmonary syndrome (HCPS), with high mortality rates.
4)	The development of efficacious hantavirus vaccines has been problematic (Krüger et al., 2011; Engdahl and Crowe, 2020; Liu et al., 2020; and Saavedra et al., 2021). To date, there currently are no FDA-approved vaccines or immunotherapeutics for hantavirus-related diseases. Several factors have contributed to the lack of success including the quasispecies nature of hantavirus infections, the lack of adequate animal models that allow direct extrapolations into the clinic, the lack of understanding of the correlates of human protection, and a lack of understanding of the mechanisms governing hantavirus pathology.
5)	The disclosure fails to provide any working embodiments. Examples were provided wherein mice were immunized with mutant spike proteins (G838C at the Gc homodimer interface and H294C/T734C at the Gn/Gc heterodimer interface) and the neutralizing activity of the resultant antisera examined. Antisera generated against the single mutant displayed good neutralization (~90% in an in vitro neutralization assay) whereas the double mutant only displayed ~50% inhibition. While both of these results were better than those obtained from wildtype immunizations, nevertheless, neither example prevented viral infection. Moreover, the disclosure fails to demonstrate that these findings can be directly extrapolated into the clinic.
	When all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention. Amendment of the claim language to reference a method for inducing a neutralizing antibody response against the Andes hantavirus comprising administering an immunogenic composition comprising one of the stabilized Gc or Gn/Gc mutant spike proteins, or something similar thereto as supported by the disclosure would be acceptable. Applicants’ representative is invited to contact the Examiner to discuss suggested allowable claim language.

Action Is Final
Applicants’ amendment and/or claim rejoinder necessitated the new ground(s) of rejection presented in this Office action. Applicants are reminded that the provisions of M.P.E.P. § 706.07 govern the propriety of making an Office action final in rejoinder situations. If rejoinder occurs after the first Office action on the merits, and if any of the rejoined claims are unpatentable, e.g., if a rejection under 35 U.S.C. 112, first paragraph is made, then the next Office action may be made final where the new ground of rejection was necessitated by applicant’s amendment (or based on information submitted in an IDS filed during the time period set forth in 37 C.F.R. § 1.97(c) with the fee set forth in 37 C.F.R. § 1.17(p)). See M.P.E.P. § 706.07(a) and § 821.04. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               11 December, 2022